Citation Nr: 0634701	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
erectile dysfunction.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease and peptic ulcer disease, 
to include the issue of entitlement to separate ratings.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which granted service connection and a noncompensable rating 
for erectile dysfunction, effective October 1, 2001.  In 
March 2004, the Board remanded this appeal for further 
development.  

A July 2006 RO decision granted service connection and a 10 
percent rating for gastroesophageal reflux disease and peptic 
ulcer disease, effective January 24, 2002.  The issue of 
entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease and peptic ulcer disease, to 
include the issue of entitlement to separate ratings, is the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by difficulty in achieving erections, but without 
any deformity.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 
7522 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in December 2002, a 
statement of the case in March 2003, a supplemental statement 
of the case in April 2003, and correspondence in March 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the July 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

When a condition is not listed in the schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2006).  The veteran's service- 
connected erectile dysfunction may be rated by analogy to 
penis deformity, with loss of erectile power. 38 C.F.R. §§ 
4.20, 4.115(b) Diagnostic Code 7522 (2006).  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

Diagnostic Code 7522 provides a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  
When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.  

The RO has assigned a noncompensable (0 percent rating) for 
erectile dysfunction, effective October 1, 2001 (the 
effective date of service connection).  

Private treatment records dated from October 2001 to December 
2001 do not show treatment for erectile dysfunction.  

A June 2002 VA diabetes mellitus examination report noted 
that the veteran reported that he had a one-year history of 
erectile dysfunction.  There was no reference to any 
testicular or penile deformities.  The assessment included 
erectile dysfunction.  

VA treatment records, including examination reports, dated 
from June 2002 to April 2006 show that the veteran was 
treated for disorders including erectile dysfunction.  An 
August 2002 VA treatment entry noted, as to a review of the 
veteran's genitourinary system, that the he had no history of 
dysuria, hematuria, nocturia, urinary frequency, polyuria, 
decreased force of urination, hesitancy, incontinence, 
nephrolithiasis, or urinary tract infections.  It was also 
reported that the veteran had no history of testicular masses 
or pain, penile discharge, penile sores, prostatitis, sexual 
dysfunction, gonorrhea, or syphilis.  The impression did not 
refer to erectile dysfunction.  

A January 2003 VA treatment entry noted that the veteran 
complained of erectile dysfunction.  He reported that he had 
difficulty achieving an erection with progressive worsening 
over the previous couple of years.  It was noted that the 
veteran denied any changes in bladder function.  The physical 
examination did not refer to any testicular or penile 
deformities.  The impression included erectile dysfunction.  
A September 2004 entry noted that the veteran inquired about 
Viagra.  He reported that he had trouble achieving an 
erection.  There was no reference to any testicular or penile 
deformities.  The assessment included erectile dysfunction.  

An April 2006 VA gastrointestinal examination report did not 
refer to erectile dysfunction.  

The medical evidence does not show any penile deformity.  
Although there is evidence of the veteran reporting trouble 
achieving an erection, there is no evidence of any testicular 
or penile deformities.  Absent evidence of penile deformity, 
even though there is some erectile dysfunction, a compensable 
rating is not warranted under Diagnostic Code 7522.  As the 
requirements for a compensable rating under Diagnostic Code 
7522 are not met, a 0 percent rating is proper pursuant to 38 
C.F.R. § 4.31.  

The Board has also considered the provisions of 38 C.F.R. 38 
C.F.R. § 4.115(b), Diagnostic Code 7523, which allows for the 
award of a 20 percent rating for complete atrophy of both 
testis.  As there is no evidence of atrophy of both testis, a 
compensable rating under Diagnostic Code 7523 is not 
warranted.  

This is an initial rating case, on the granting of service 
connection. The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's erectile dysfunction 
has been more than 0 percent disabling.  Thus "staged 
ratings" greater than a 0 percent rating are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for erectile dysfunction, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's erectile dysfunction alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.

The applicable rating criteria contemplate a higher rating.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above. Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial higher (compensable) rating for erectile 
dysfunction is denied.  



REMAND

The Board notes that a July 2006 RO decision granted service 
connection and a 10 percent rating for gastroesophageal 
reflux disease and peptic ulcer disease, effective January 
24, 2002.  

In October 2006, the veteran's representative submitted a 
statement that essentially expressed disagreement with the 
rating granted for the veteran's service-connected 
gastroesophageal reflux disease and peptic ulcer disease.  
Specifically, the veteran's representative alleged that the 
veteran is entitled to separate ratings for gastroesophageal 
reflux disease and peptic ulcer disease.  The Board notes 
that the RO has not issued a statement of the case as to the 
issue of entitlement to an initial rating higher than 10 
percent for gastroesophageal reflux disease and peptic ulcer 
disease, to include the issue of entitlement to separate 
ratings.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to an initial rating 
higher than 10 percent for 
gastroesophageal reflux disease and peptic 
ulcer disease, to include the issue of 
entitlement to separate ratings.  If, an 
only if, the veteran completes an appeal 
of this issue, the RO should return the 
case to the Board for appellate review of 
the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


